Holmes, J.
The defendant presents no argument in support of his first three requests. It is obvious that the first and third were wrong. Commonwealth v. Rafferty, 133 Mass. 574. Commonwealth v. Rogers, 135 Mass. 536.
The second ruling asked for is ambiguous, but, read in a literal sense, is not correct, and it was likely to mislead the jury. It was enough to prove one or two illegal sales, if the jury drew the inference that the defendant kept and used the building for the purpose of such sales, as it is assumed in the instructions given that they must do in order to convict. Commonwealth v. Greenen, 11 Allen, 241.
The fourth request was too broad. The defendant could be found guilty on evidence that he disregarded the terms of his license in the way testified to, if the jury drew the inference that *498the premises were kept and used for that purpose. The instructions required the jury to find that the defendant used the premises for the purpose of violating his license.
No error has been pointed out in the instructions given. Keeping liquors with intent to sell them contrary to law is an illegal keeping. Pub. Sts. c. 100, § 1. Commonwealth v. Sprague, 128 Mass. 75. And such illegal keeping in the premises was a use of the premises for illegal keeping, within the Pub. Sts. c. 101, § 6. Exceptions overruled.